        Case 2:18-mj-02875-DUTY Document 18 Filed 12/07/18 Page 1 of 4 Page ID #:1072

 Name and address:

                     Michael L. Piccarreta, Esq.                                                        ~~~E~
                 Piccarreta Davis Keenan Fidel PC
                 2 East Congress Street, Suite 1000
                         Tucson, AZ 85701


                                              UNITED STATES DISTRICT COU~'~, ;; . ,,,
                                             CENTRAL DISTRICT OF CALIFORfitTt~t~ 't ; , ".

 In the Matter of the Seizure of: Up To And Including $10,000 in
                                                                            CASE NUMBER
 Bank Funds Held in JP Morgan Chase Acct #xxxxx9285, et al.                                            --------. .-
                                                       Plaintiff(s),                                 18-MJ-0287

                 V.
                                                                             APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                  TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),     I                PRO HAC VICE

INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I ofthis Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days)from every state bar to which he or she is admitted;failure to do so will be groundsfor denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format(PDF)file.
(2) Have the designated Local Counselfile the Application electronically using the Court's CM/ECF System ('Motions and Related Filings
    _> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)'), attach a Proposed Order (using
    Form G-64 ORDER, availablefrom the Court's website), and pay the required $400fee online at the time offiling(using a credit card).
    Thefee is requiredfor each case in which the applicantfiles an Application. Failure to pay thefee at the time offiling will be groundsfor
    denying the Application. Out-of-statefederal government attorneys are not required to pay the $400fee. (Certain attorneysfor the
    United States are also exemptfrom the requirement ofapplyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfectformat must be emailed to thegeneric chambers email address. L.R. 5-4.4.2.
SECTION I -INFORMATION
PICCARRETA, MICHAEL L.
Applicant's Name (Last Name, First Name er Middle Initial)                                       check here iffederal government attorney ❑
PICCARRETA DAVIS KEENAN FIDEL PC
Firm/Agency Name
2 EAST CONGRESS STREET,SUITE 1000                                      520-622-6900                          520-622-0521
                                                                       Telephone Number                      Fax Number

Street Address
TUCSON,AZ 85701                                                                                 mlp@pd-law.com
City, State, Zip Code                                                                             E-mail Address

I have been retained to represent the following parties:
ANDREW PADILLA                                                         ~ Plaintiff(s) ~ Defendant(s) ~x Other: MOVANT
                                                                       ~ Plaintiff(s) 0 Defendants) ❑Other:
Names)ofParty(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

           Name of Court                                Date o~Admission          Active Member in Good Standing? (if not, please explain)
STATE BAR OF ARIZONA                                          1974               YES

US DISTRICT CT,DIST OF ARIZONA                                 1974              YES
NINTH CIRCUIT COURT OF APPEALS                                 1974              YES


G-64(07/18)                APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page I of 3
         Case 2:18-mj-02875-DUTY Document 18 Filed 12/07/18 Page 2 of 4 Page ID #:1073

 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
 needed):
         Case Number                                     Title ofAction                             Date ofApplication        Granted /Denied?




 If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




 Has the applicant previously registered as a CM/ECF user in the Central District of California?           ❑ Yes         Ox No
 If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? ❑ Yes                ~x No


                                                                                               Previous E-mail Used (ifapplicable)

 Attorneys must be registeredfor the Court's Case Management/Electronic Case Filing("CM/ECF')System to be admitted to practice pro hac
 vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. Ifthe Court signs an
 Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
 will be associated with your case. Pursuant to Local Rule 5-3.2.3, registering as a CM/ECF User is deemed consent,for purposes ofFed. R. Civ.
 P. 5(b)(2)(E), to electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to
 electronic service at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-O5, availablefrom
 the Court's website). If the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when
 Court orders or other documents arefiled in cases in which you are counsel of record; instead, copies ofsuch documents will be sent to you
 through the mail.

 SECTION II -CERTIFICATION
 I declare under penalty of perjury that:
(1) All of the above information is true and correct.
(2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
     professional, or other activities in the State of California.
(3) I am not currently suspended from and have never been disbarred from practice in any court.
(4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
     and the Federal Rules of Evidence.
(5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
     maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
     Rule 83-2.1.3.4.


               Dated December 4, 2018                                  MIC AEL              CARRETA
                                                                       Appli     s am (pl a      t +ape or print)


                                                                       Applica is Signatu



G-64 (07/18)               APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of 3
        Case 2:18-mj-02875-DUTY Document 18 Filed 12/07/18 Page 3 of 4 Page ID #:1074


SECTION III - DESIGNATION OF LOCAL COUNSEL
 Rubiner, John K.
 Designee's Name (Last Name, First Name er Middle Initial)
 Barton, Klugman &Getting, LLP
 Firm/Agency Name
 350 S. Grand Ave., Suite 2200                                    213-617-6123                          213-625-1832
                                                                   Telephone Number                     Fax Number

 Street Address                                                   jrubiner@bkolaw.com

 Los Angeles, CA 90071                                            E-mail Address

 City, State, Zip Code                                             155208
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of C 'forma for the practice oflaw.
              Dated      ~'~%~~M~          ~~                     John K. Rubiner
                                                                  Des' nee's Name( ase type or print)


                                                                  Designee's Signature

SECTION IV -SUPPLEMENT ANSWERS HERE(ATTACH ADDITIONAL PAGES IF NECESSARY)

  I am a member in good standing and eligible to practice before the following courts (continued from p. 1):

  Name of Court                               Date of Admission                 Active Member in Good Standing

  United States Supreme Court                       1979                        Yes.
  Second Circuit Court of Appeals                   2010                        Yes.




  The following are related cases:

  is-MJ-o2s~2
  ig-MJ-o2s~4
  18-MJ-02876
  is-M1-o2s~s
  is-MJ-o2sso
  18-MJ-02883




G-64(07/18)              APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                         Page 3 of 3
    Case 2:18-mj-02875-DUTY Document 18 Filed 12/07/18 Page 4 of 4 Page ID #:1075


     ~ oTATE BAk
      o ARIZONA
    November 30, 2018



    Michael L Piccarreta
    2 E Congress St Ste 1000
    Tucson, AZ 85701-1782



    RE: Mr Michael L Piccarreta



    The State Bar of Arizona herewith attests to the status of the above-referenced member, as follows:

    Admitted in Arizona:       October 05, 1974.
    Current Membership Status: Active in good standing

    The above reflects the membership records of the State Bar, as of the date of this letter.

    If additional information is required, please contact the Resource Centex at (602) 340-7239 or via
    email at membership@staf£azbar.oxg

    Sincerely,
                        C


~     ~                     ~'

    Rebecca Urias
    Resource Centex
